ON REHEARING.
SOMERVILLE, J.
We have reviewed the several questions discussed in the foregoing opinion, and the full bench now concurs in the conclusions reached on the original hearing’.
In the case of Comer v. Advertiser Co., 172 Ala. 613, 625, 55 South. 195, 199, in distinguishing the case of Shelton v. Simmons, 12 Ala. 466, it was said, per Anderson, J.: “There is a fixed distinction between considering facts, to ascertain the extent of damage sustained, and in considering them for the purpose of reducing and cutting damages sustained. In other words, circumstances attending and prompting the publication *259should be considered in determining whether or not actual damage was sustained and the extent of same, but not for the purpose of reducing, or mitigating the damage that was actually sustained.”
. It is insisted that this language is in conflict with our present holding that the truth of the publication can be shown under the general issue only for the purpose of mitigating punitive damages. We do not think that there is any conflict in these cases, for the obvious reason that the truth of the publication was not under consideration in Comer v. Advertiser Co., or in Shelton v. Simmons, and the limitation of the use of the truth of the publication to the mitigation of punitive damages — there being no plea of justification — is founded upon a rule of pleading which is the outgrowth of public policy, and not upon the logical irrelevancy of the truth of the publication to the question of actual damage.
Speaking for himself alone, the writer is of the opinion that the case of Shelton v. Simmons, supra, (wherein it was said that the “absence of malice * * * should be taken in consideration by the jury, in- estimating the extent, of the injury to the plaintiff’s character”), is, as to that statement, utterly opposed to reason, and at variance with all authority, and should be overruled when the occasion arises. It is not necessary to do so now.
With respect to the burden of proof as to the truth of the publication, we can conceive of no reason, and we know of no authority, for holding that the presumption of its falsity arises only upon a plea of justification. We think it arises, and must be overcome by the defendant, in all cases, whatever be the nature of the defense. '
*260It is insisted that our present ruling that actual damage, as presumed by law, may be recovered for under the Code form of complaint, without being specially claimed therein, is in conflict with the decision of this court in Advertiser Co. v. Jones,, 169 Ala. 169, 211, 53 South. 759. Counsel is in error as to this. It clearly appears that only five justices sat in that case, and that three of these upon rehearing did not concur in the conclusion upon this question as stated in the original opinion. Counsel has doubtless overlooked the fact that neither Justice Simpson, nor Justice Sayre, participated in that decision.
The application will be overruled.
All the Justices concur.